DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
Claims 28-39, 42 and 65-66 as filed on 12 March 2020 were examined in an Office action mailed on 2 December 2021.  Applicant responded on 1 June 2022.
Claims 28-39, 42 and 65-66 were pending, now allowed.


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  
With the amendment filed on 1 June 2022, including the terminal disclaimer, Applicant overcame all objections and rejections made of record by the Office action mailed 2 December 2021.  The invention predominately relates to EPSPS variants.  The reference sequence is SEQ ID NO:1, a Zea mays protein.  As noted in the above Office action, a G102A mutation relative to SIN:1, appears to be free of the prior art.
Several claims also relate to using CRISPR to accomplish this change.
Other changes are also recited.
The amino acid changes in claims 28, 34 and 42 are relative to SEQ ID NO:1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/            Examiner, Art Unit 1663